Citation Nr: 9910623	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right lower abdomen with damage to 
muscle group XIX and laparotomy scar, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

A July 1998 rating decision denied a claim of clear and 
unmistakable error (CUE) in the November 1970 rating decision 
which had assigned a noncompensable rating.  There is no 
record that the RO received a notice of disagreement on that 
issue.  38 C.F.R. § 20.300 (1998).  Therefore, the CUE issue 
is not before the Board.  Jurisdiction does indeed matter and 
it is not "harmless" when the VA during the claims 
adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  None of the steps required for jurisdiction have 
been satisfied.  Compare Manlincon v. West, No. 97-1467 (U.S. 
Vet. App. Mar. 12, 1999).  

More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, 11 Vet. App. 208 (1998).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no diagnosis of PTSD.  

3.  The service-connected gunshot wound to the right lower 
abdomen does not result in more than moderate damage to 
muscle group XIX.  The wound is manifested by a burning 
sensation on heavy lifting and asymptomatic scars, without 
loss of muscle substance or injury of abdominal viscera.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the right lower abdomen with 
damage to muscle group XIX and laparotomy scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.56, 4.114, 4.118 and Code 5319 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The appellant's representative has argued 
that VA has expanded its duty to assist the claimant by 
provisions in its manual M21-1, and that the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  This manual is not supposed to 
be a substantive rule, see Fugere v. Derwinski, 1 Vet. App. 
103, 106 (1990).  The representative has not cited to a court 
decision that holds that the cited portions of M21-1 are 
substantive rules.  More importantly, there is an absolute 
failure to identify any additional development that could be 
accomplished.  The allegation in this case lacks merit.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 or 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The first requirement for a well grounded claim is evidence 
of a current disability.  This evidence must be provided by a 
physician or other competent witness with the training and 
expertise to render a diagnosis.  The claimant's assertion 
that he has a disability is not evidence of a current 
disability because, as a lay witness, he does not have the 
expertise to render a diagnosis.  See Rabideau, at 144.  

It must be emphasized that an injury or disease in service is 
not enough to make the claim well grounded.  There must be 
competent evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Applied to a claim for 
PTSD, it is not enough that the veteran was in combat and 
wounded (as evidenced by his Combat Infantryman Badge and 
Purple Heart).  There must be a diagnosis of PTSD from a 
competent source.  See also Cohen, 38 C.F.R. § 3.304(f) 
(1998).  

In this case, there is no diagnosis of PTSD from a physician 
or other competent mental health professional.  

The service medical records do not contain any psychiatric 
complaints, findings, or diagnosis.  On the July 1970 
examination for separation from service, the veteran's 
psychiatric status was normal.  

On the October 1970 VA examination, the doctor reported the 
veteran's psychiatric condition was normal.  

To complete the record, VA afforded the veteran a special 
examination for PTSD in September 1997.  The extensive report 
shows a detailed evaluation of the veteran by a trained 
specialist.  The in-depth examination led to diagnoses of: 
alcohol dependence versus abuse; marijuana abuse; cannabis 
abuse in remission; nicotine dependence in remission, and 
rule out PTSD.  The examiner explained:  

I do not feel that the patient has enough 
symptomatology elicited during this 
interview to label him post traumatic 
stress disorder.  He does have a few 
symptoms such as flashbacks and perhaps 
some nightmares which he is vague about.  

In this case, there is no diagnosis of a current PTSD 
disability from a competent witness.  The examiner who 
specifically evaluated the veteran for PTSD concluded that he 
did not have the disability.  As there is no evidence of a 
current disability the claim is not well grounded and must be 
denied.  

Although the RO did not specifically state that it denied the 
veteran's claim for PTSD on the basis that it was not well 
grounded, the Board concludes that this was harmless.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  The rating 
decision and statement of the case adequately informed the 
veteran of the lack of evidence to support his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  The veteran has asserted that 
he self-medicated himself with drugs and alcohol.  He has not 
reported any diagnosis or treatment of PTSD by a trained 
professional.  He has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Gunshot Wound

This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran's 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps, at 344.  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  

The service medical records show the veteran sustained a 
through and through gunshot wound to the right groin in May 
1970.  The entrance wound was variously described as being in 
the right inguinal, groin or supra-pubic area.  The exit 
wound was on the right flank.  An exploratory laparotomy was 
negative.  The entrance wound was debrided.  

The veteran was transferred to other hospitals where he was 
treated for septicemia and pneumonia.  Following convalescent 
leave with no problems, the veteran was examined in July 
1970.  There were a midline exploratory laparotomy scar and 
two well healed drain site scars in the right lower quadrant.  
Genital, rectal and prostatic examinations were within normal 
limits.  The wounds were well healed and the veteran had no 
complaints.  

The 1970 VA examination report shows that the vet complained 
of pain in the right flank when lifting heavy objects.  There 
was a 11/2 inch long linear entrance scar just to the right of 
the symphysis pubis.  It was linear and well healed and not 
adherent.  The exit scar, over the right iliac crest, 
measured 4 inches in length and varied from 1/4 to 1/2 inch in 
width.  The bullet made its exit from the upper end of the 
scar, which was 1/2 inch wide at that point.  The exit scar was 
also well healed, not adherent and not depressed.  The 
exploratory laparotomy left a postoperative scar measuring 7 
inches in length and 1/2 inch in width.  It extended from the 
symphysis to the right of the umbilicus.  All scars were well 
healed, not adherent and not depressed.  The doctor commented 
that the course of the bullet was apparently superficial.  
The doctor reported that there was "possible mild damage" 
to muscle group XIX.  Due to the position of the scar, there 
was no orthopedic involvement.  The diagnoses were: Gunshot 
wound, lower right abdomen, entrance and exit scar both well 
healed, not adherent not depressed; possible mild damage to 
Muscle Group XIX, mildly symptomatic; and, Postoperative scar 
in midline, residual of exploratory laparotomy, no trauma to 
abdominal contents.  Scar was well healed, not adherent, not 
depressed and was asymptomatic.  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran stated that he was unable to do heavy lifting 
because of his service-connected wound.  He has not reported 
any other symptoms.  He has not identified any treatment or 
medical information as to the extent of the disability  

The veteran was afforded a VA examination in September 1997.  
He described his injury and subsequent treatment.  He said 
that since then he has had a burning sensation when trying to 
do heavy lifting.  He was unaware of any other symptoms.  
Examination disclosed a 71/2 inch by approximately 1/2 inch 
surgical scar in the midline.  There was a 2 inch entry wound 
scar in the upper right groin.  There was an approximately 31/2 
inch exit wound scar in the right lower abdomen, laterally.  
The veteran appeared to have normal musculature in the 
abdomen.  The impression was status post gunshot wound in 
Vietnam with exploratory laparotomy.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Muscle Group XIX functions in support and compression of the 
abdominal wall and lower thorax; flexion and lateral motions 
of spine; synergists in strong downward movements of arm.  It 
includes the muscles of the abdominal wall: (1) Rectus 
abdominis; (2) external oblique; (3) internal oblique; (4) 
transversalis; and (5) quadratus lumborum. An injury to 
Muscle Group XIX will be rated as noncompensable if slight; 
10 percent disabling if moderate, 30 percent disabling if 
moderately severe, and 50 percent disabling if severe.  
38 C.F.R. Part 4, Code 5319 (1998).  

Prior to July 3, 1997, muscle injuries were rated as follows:  

A slight (insignificant) disability of muscles has the 
following attributes:  

Type of injury: Simple wound of muscle without debridement, 
infection or effects of laceration;  

History and complaint: Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty: healing with good functional results; no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals; 

Objective findings: Minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus; no 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1996).  

A moderate disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree; absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection;  

History and complaint: Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles;  

Objective findings: Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)  38 C.F.R. § 4.56(b) 
(1996).  

A moderately severe disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization;

History and complaint: Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade; 
record in the file of consistent complaint of cardinal 
symptoms of muscle wounds; evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present;  

Objective findings: Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side;  tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).  

A severe disability of muscles has the following attributes:  

Type of injury: Through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization;  

History and complaint: As under moderately severe (paragraph 
(c) of this section), in aggravated form;  

Objective findings: extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile; x-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; 
palpation shows moderate or extensive loss of deep fascia or 
of muscle substance; soft or flabby muscles in wound area; 
muscles do not swell and harden normally in contraction; 
tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function; in electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present; 
visible or measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, if 
present, indicates severity; adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type; atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).  

As of July 3, 1997, muscle disabilities will be evaluated 
under the following criteria:  

(a)	An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  

(c)	For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  

(d)	Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:

(1)	Slight disability of muscles.

(i)	Type of injury.  Simple wound of muscle 
without debridement or infection.  

(ii)	History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  

(iii)	Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

(2)	Moderate disability of muscles. 

(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii)	History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  

(iii)	Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3)	Moderately severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii)	Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4)	Severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.

(iii)	Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.

(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.

(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

(D)	Visible or measurable atrophy.

(E)	Adaptive contraction of an opposing group of 
muscles.  

(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.

(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (1998).  62 Fed. Reg. 30235 (June 3, 1997).  

The current 10 percent rating contemplates a moderate muscle 
injury.  It is the minimum rating assignable for a through 
and through gunshot wound, such as that demonstrated in this 
case.  A higher rating would require moderately severe muscle 
injury.  A moderately severe muscle injury typically has a 
history showing more initial damage due to the wound and 
subsequent infection.  The records here show that the veteran 
had a generalized infection after the wound but it did not 
require further debridement or result in sloughing of soft 
parts or other muscle damage.  More significantly, none of 
the examinations has indicated the signs of muscle damage 
associated with a moderately severe or severe muscle injury.  
There is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles.  Even a 
moderate muscle injury is expected to produce disability.  
The veteran's report that he was not able to keep up with the 
demands of a post service job does not evidence the inability 
to keep up with work requirements associated with a 
moderately severe muscle injury.  

The veteran's reports of a burning sensation in the wound 
area when doing heavy lifting are not specific and do not 
tend to establish an increase in severity.  There is no 
indication of neurologic impairment.  The medical reports 
provide the most probative evidence as to the extent of his 
muscle injury and those records describe a wound which is no 
more than moderate under both old and new criteria.  The 
evidence on this point is not in approximate balance such 
that the veteran could be given the befit of the doubt.  
38 U.S.C.A. § 5107(b) (West 1991).  The evidence shows an 
injury which does not approximate the damage required for a 
higher rating.  38 C.F.R. § 4.7 (1998).  Consequently, the 
claim for a higher rating must be denied.  

There is no evidence that the scars, abdominal contents or 
other structures are symptomatic and would warrant additional 
compensable ratings.  38 C.F.R. §§ 4.114, 4.118 (1998).  

In the July 1998 rating decision, the RO expressly considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for PTSD is denied.  

An increased rating for residuals of a gunshot wound to the 
right lower abdomen with damage to muscle group XIX and 
laparotomy scar is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

